DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William J. Hurles; Attorney of Record (Reg. No. 75,073) on 12/08/2021.

ABSTRACT 
The present invention relates to an air conditioner for a vehicle having a rear seat outlet, which can relieve temperature inversion that discharge temperature of the console vent becomes5 higher than discharge temperature of a rear seat floor vent in a bi-level mode, and prevent reduction of air volume of the console vent in the cooling mode. The air conditioner for a vehicle, which has a rear seat outlet, includes an air-conditioning case having an air passageway formed therein and a plurality of air10 outlets, and a cooling heat exchanger and a heating heat exchanger disposed in the air passageway of the air-conditioning case to exchange heat with air passing through the air passageway, wherein the air outlets include a console vent and a rear seat floor vent, and an entrance of the rear seat floor vent is formed15 above an entrance of the console vent. 

44


Claim 15 has been amended and replaced by the following: 
--15. (Original) An air conditioner for a vehicle comprising: 20a rear seat cold air passageway for transferring cold air passing through a cooling heat exchanger, a warm air passageway for transferring warm air passing through a heating heat exchanger, and a console vent and a rear seat floor vent for 40Atty Docket No. 056362-00091 discharging the cold air of the rear seat cold air passageway and the warm air of the warm air passageway to the rear seat of the interior of the vehicle, wherein the console vent is formed to correspond to the rear 5seat cold air passageway near the cooling heat exchanger, and the rear seat floor vent is formed to correspond to the warm air passageway near the heating heat exchanger[[.]];056362-00091 a console duct for transferring the cold air discharged from the console vent in the upward direction from a passenger who is sitting on the rear seat; and a rear seat floor duct for transferring the warm air 5discharged from the rear seat floor vent in the downward direction from the passenger who is sitting on the rear seat, wherein the console duct is bent and extended in the upward direction of the rear seat from the console vent of the lower side to transfer the 10cold air discharged from the console vent of the lower side toward the face of the passenger who is sitting on the rear seat, and wherein the rear seat floor duct is bent and extended in the downward direction of the rear seat from the rear seat floor vent 15of the upper side to transfer the warm air discharged from the rear seat floor vent of the upper side toward the legs of the passenger who is sitting on the rear seat.--

Claims 17 and 18 have been cancelled.
Claim 19, line 1; the phrase “claim 18” has been change to --claim 15--
Allowable Subject Matter
2.         Claims 1-16, 19 and 20 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the air conditioner for the vehicle, the air conditioner comprising the air-conditioning case having an air passageway formed therein and a plurality of air outlets, wherein the air outlets include a console vent and a rear seat floor vent, and wherein an entrance of the rear seat floor vent is formed above an entrance of the console vent of instant independent claims 1 and 15.
The following references (US 3394887 A) to MEGARGLE ROBERT J et al., (US 3127931 A) to JOHNSON LAURENCE H, (US 9533543 B2) to Maehata; Hiromitsu et al., (US 6871696 B2) to Aoki; Shinji et al., (US 6857955 B1) to Held; Steven M, (US 4840115 A) to Johnson; Paul et al., (US 4343230 A) to Lundstrom; Gustaf B., (US 3550522 A) to BAUER EDWARD J et al., (US 6415851 B1) to Hall; Timothy J. et al., (US 3919926 A) to Yamada; Kohsaku, (US 3814314 A) to Morden; Russell L., (US 8608532 B2) to Kumar; Mukesh et al., (US 20080032618 A1) to Katoh; Naoki et al., (US 20030176159 A1) to Nakagawa, Nobuya et al., and (US 20050118944 A1) to Vincent, Philippe et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1 and 15. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

12/11/2021